A creditor of an individual partner may avail himself of the interest of such partner in the partnership funds by proceedings in equity to wind up the partnership affairs. Treadwell v. Brown, 41 N.H. 12. In the present case the partnership affairs have been adjusted, and the trustee holds in his hands money adjudged to belong to the principal defendant. The proceedings in the equity suit cannot be embarrassed by the trustee process. Our statute, authorizing the attachment of the goods, chattels, rights, and credits of the principal defendant in the hands and possession of a trustee, has been held to be sufficiently broad to charge administrators, executors, guardians of insane persons, after settlement of their accounts, and sheriffs for money collected on execution in favor of the principal defendant; and we see no reason why the trustee should not be charged in this case. Palmer v. Noyes, *Page 138 45 N.H. 174; Adams v. Barrett, 2 N.H. 374; Davis v. Drew, 6 N.H. 399, 400; Woodbridge v. Morse, 5 N.H. 519.
Trustee charged.
STANLEY, J., did not sit: the others concurred.